Citation Nr: 1738677	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO. 14-42 736	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for asthma. The Veteran has since perfected an appeal to the Board.

The Veteran provided testimony before the undersigned during a Travel Board hearing in December 2016. A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. By a November 2008 rating decision, the RO denied the Veteran's claim for service connection for asthma; he was advised of the decision, and of his appellate rights.

2. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3. Additional evidence received since the RO's November 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for asthma and raises a reasonable possibility of substantiating the claim.

4. A current asthma disability was incurred in service.


CONCLUSION OF LAW

1. The RO's November 2008 rating decision denying service connection for asthma is final. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2. .New and material evidence has been received to reopen the Veteran's claim for service connection for asthma. 38 U.S.C.A. §1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

3. The criteria for entitlement to service connection for asthma have been met.38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. 

The RO, by a decision entered in November 2008, denied the Veteran's claim for service connection for asthma on grounds that the evidence of record failed to show the asthma condition was related to military service or diagnosed within one year of military service. The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b) (2016). As a result, the RO's decision became final. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016). Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010)

Here, the evidence received since the November 2008 rating decision includes a statement from Dr. B. N. Dhoma, government medical records with notation from Dr. B. N. Dhoma, a letter from Dr. B.N. Dhoma's nurse, and a statement from Dr. C. Dulaney. All of the preceding evidence either provide or support a positive nexus opinion relating the Veteran's asthma diagnosis to active military service. This evidence was not before adjudicators when the Veteran's claim was last denied in November 2008 and it is not cumulative or redundant of the evidence of record at the time of that decision. It also relates to an unestablished fact necessary to substantiate the claim for service connection for asthma, and raises a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened.

Turning to the merits of the Veteran's claim, the Board finds, first, that the Veteran has current asthma. A 2012 VA examination reports a diagnosis of asthma in 1980. VA treatment records and private treatment records show ongoing asthma and bronchial related treatment since the late 1960's.

While service treatment records (STRs) do not reflect treatment for asthma, they do show that the Veteran was treated for coughing, wheezing, chest congestion and pneumonia.

Finally, the evidence establishes a link between the current disability and service.  During the December 2016 hearing the Veteran testified that he started having asthma symptoms during his deployment in Iceland in 1967,  and although the symptoms were continuous he was not diagnosed with asthma until 1980's. Despite the February 2012 VA examination's negative nexus opinion,  two private physicians have provided positive nexus opinions relating the Veteran current asthma diagnosis to his in-service bronchial issues that initiated during his time in Iceland. Both physicians, Dr. Dhoma and Dr. Dulaney reviewed the Veteran's treatment records and opined that it was more likely than not that the Veteran's asthma started in service.

No one medical opinion is more probative than another one. However, two positive nexus opinions, the Veteran's testimony, and lay statements outweigh one negative nexus opinion. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for asthma have been met


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for asthma is reopened.

Service connection for asthma is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


